Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-8, 12-13, and 17-18 drawn to a process to prepare a disubstituted oxalate using cesium carbonate made from CO2 and H2.
Group II, claim(s) 1, 4-8, 12, drawn to a process to prepare oxalic acid using cesium carbonate made from CO2 and H2.
Group III, claim(s) 1, 4-8, 12, drawn to a process to prepare ethylene glycol using cesium carbonate made from CO2 and H2.
IV, claim(s) 1, 9-13, and 17-18 drawn to drawn to a process to prepare a disubstituted oxalate using cesium carbonate made from CO and O2.
Group V, claim(s) 1, 9-13, drawn to a process to prepare oxalic acid using cesium carbonate made from CO and O2.
Group VI, claim(s) 1, 9-13, drawn to a process to prepare ethylene glycol using cesium carbonate made from CO and O2.

	Claims 2-3, 11, 14-15 and 16 need to be grouped by the applicant, because the applicant has the knowledge as to where the limitations of the claims belong within the above six groups. For example, claims 2-3 and 16 only require reaction conditions. However, without further understanding of the reactions in the six inventions, these reaction conditions can belong in one and/or all of the above six inventions. 
Claim 11 requires the production of cesium bicarbonate. However, without further understanding of the two reactions of claim 1, the production of cesium bicarbonate could occur in one and/or both of the reactions in claim 1. 
Claim 14 requires additional CO2. It is not understood if this limitation is referencing the CO2 in claim 1 or an unknown source of CO2. Therefore, it is not understood how claim 14 fits into the above grouping of inventions. Claim 14 could be grouped into groups I and/or IV, due to the preparation of the disubstituted oxalate limitation present in claim 14. Upon grouping of claim 14, claim 15 will naturally fall into place, because claim 15 depends from claim 14.
	
.
	
	 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups lack unity of invention because the groups do not share the same or corresponding technical feature.
A national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept. Unity of invention is fulfilled only when there is a technical relationship among the inventions involving one or more of the same or corresponding special technical features, which define a contribution over the prior art.  A national stage application containing claims to different categories of inventions will be considered to have unity of invention if the claims are drawn only to one of certain combinations of categories: 
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)     A product and process of use of said product; or
(3)     A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)     A process and an apparatus or means specifically designed for carrying out the said process; or
(5)     A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process (see 37 CFR 1.475(b)-(d)).  If there is no special technical feature, if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application will be considered as the main invention in the claims, see PCT article 17(3) (a) and 1.476 (c), 37 C.F.R. 1.475(d).  

Accordingly, since the claims include different chemically unrelated processes to prepare the three different products of claim 13 via two different reaction pathways of claim 1, Groups I-VI are not so linked as to form a single general inventive concept.  Thus, a holding of lack of unity of invention is proper.

If there happens to be a technical feature of cesium oxalate, this technical feature is not a special technical feature because cesium oxalate does not make a contribution over the prior art. See Cesium oxalate STN (one page, published 1984).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628